EXHIBIT 10.54

 

AZZ incorporated

FISCAL YEAR 2005 STOCK APPRECIATION RIGHTS

PLAN FOR KEY EMPLOYEES

 

DATED April 6, 2004

 

AZZ incorporated

FISCAL YEAR 2005 STOCK APPRECIATION RIGHTS

PLAN FOR KEY EMPLOYEES

 

TABLE OF CONTENTS

 

ARTICLE 1 Purpose of Plan      ARTICLE 2 Administration of Plan      ARTICLE 3
Eligibility and Grant      ARTICLE 4 Terms of Rights      ARTICLE 5 Limitations
on Number of Rights and Date of Grant      ARTICLE 6 Appreciation Amount     
ARTICLE 7 Payment of Appreciation Amount      ARTICLE 8 Nature of Rights     
ARTICLE 9 Termination of Rights      ARTICLE 10 Adjustment to Rights     
ARTICLE 11 Termination and Amendment      ARTICLE 12 Rights Agreement     
ARTICLE 13 Miscellaneous Provisions      ARTICLE 14 Definitions     

 

 



--------------------------------------------------------------------------------

AZZ incorporated, a Texas corporation (the “Company”), hereby establishes and
sets forth the terms of the AZZ incorporated, FISCAL YEAR 2005 STOCK
APPRECIATION RIGHTS PLAN FOR KEY EMPLOYEES (the “Plan”) to be effective March 1,
2004.

 

ARTICLE I. PURPOSE OF PLAN

 

The purpose of this Plan is to enable the Company to attract and retain key
employees of the highest caliber by offering to them an opportunity to share in
increases in the value of the Company to which they contribute. This Plan will
seek to accomplish this purpose by granting such employees stock appreciation
rights (collectively, the “Rights” and individually, a “Right”), which will be
associated with shares of common stock of the Company, one dollar ($1.00) par
value (the “Common Stock”), and which will be subject to all of the terms and
conditions contained in this Plan.

 

ARTICLE 2. ADMINISTRATION OF PLAN

 

2.1 This Plan shall be administered by the Compensation Committee of the Board
of Directors of the Company (the “Administrative Committee”).

 

2.2 A majority of the members of the Administrative Committee shall constitute a
quorum. All actions of the Administrative Committee shall require the
affirmative vote of members who constitute a majority of such quorum.

 

2.3 The Administrative Committee shall have the following rights and powers:

 

(a) The Administrative Committee shall have the authority (i) to administer this
Plan in accordance with its express terms; (ii) to determine all questions
arising in connection with the administration, interpretation, and application
of this Plan, including all questions relating to the fair market value of the
Common Stock; (iii) to correct any defect, supply any information and reconcile
any inconsistency in the Plan in such manner and to such extent as shall be
deemed necessary or advisable to carry out the purpose of this Plan; (iv) to
prescribe, amend and rescind rules and regulations relating to the
administration of this Plan; and (v) to make all other determinations and to
take all actions necessary or advisable for administration of this Plan
provided, however, no action taken under the authority of this Section 2.3(a)
shall be contrary to any specific provisions in the Plan.

 

    (b) All determinations made by the Administrative Committee on matters
referred to in this Section 2.3 shall be final, conclusive and binding upon all
persons and shall, except as expressly provided to the contrary in this Plan, be
at the sole discretion of the Administrative Committee. The Administrative
Committee shall have all powers necessary or appropriate to accomplish its
duties under this Plan or to administer this Plan.

 

AZZ incorporated FISCAL YEAR 2005

STOCK APPRECIATION RIGHTS PLAN FOR KEY EMPLOYEES

   Page 2



--------------------------------------------------------------------------------

ARTICLE 3. ELIGIBILITY AND GRANT

 

3.1 An individual shall be eligible to participate in this Plan provided that
such individual (i) is an employee of the Company or a Subsidiary of the Company
(as defined below), (ii) is determined by the Administrative Committee to be a
key employee of the Company or a Subsidiary of the Company, and (iii) is
selected by the Administrative Committee to receive Rights under this Plan.

 

3.2 A key employee of the Company so selected by the Administrative Committee
may be granted a Right only by a written Stock Appreciation Rights Agreement
signed by the Company and such key employee, in form and substance approved by
the Administrative Committee, in accordance with Article 12 hereof. Each key
employee of the Company who so enters into a written Stock Appreciation Rights
Agreement with the Company shall sometimes be referred to in this Plan as a
“Holder.”

 

ARTICLE 4. TERMS OF RIGHTS

 

Each Right granted to a Holder selected by the Administrative Committee in
accordance with Section 3 shall have the following terms:

 

4.1 The Right shall be granted effective as of the effective date of the Stock
Appreciation Rights Agreement evidencing the grant of the Right;

 

4.2 The Right shall be associated with one share of Common Stock;

 

4.3 Unless it earlier terminates as provided in Section 9, the Right shall vest
(if the Holder is still employed by the Company at such time) upon the public
release of financial results by the Company for its fiscal year ending on
February 28, 2007 (the “Normal Vesting Date”) or (if the Holder is still
employed by the Company at such time) upon the occurrence of an Accelerating
Event under Section 10.2, which shall accelerate vesting (the “Accelerated
Vesting Date”) as provided in Section 10.2;

 

4.4 Each Right shall have a base value (the “Base Value”) equal to the average
of the closing prices of one share of the Common Stock as listed on the New York
Stock Exchange for those days on which it trades during the ninety calendar days
period immediately following the public release of financial results for the
Company’s fiscal year ended February 29, 2004; and

 

4.5 Each Right shall be subject to such other terms and conditions as the
Administrative Committee deems advisable and as are consistent with the terms
and conditions of this Plan. Except as expressly provided herein, nothing
contained in this Plan shall require that the terms and conditions of Rights
granted hereunder be uniform.

 

AZZ incorporated FISCAL YEAR 2005

STOCK APPRECIATION RIGHTS PLAN FOR KEY EMPLOYEES

   Page 3



--------------------------------------------------------------------------------

ARTICLE 5. LIMITATIONS ON NUMBER OF RIGHTS AND DATE OF GRANT

 

5.1 The aggregate number of Rights that may be granted under this Plan shall be
one hundred fifteen thousand (115,000). This number shall be subject to any
adjustment required or permitted pursuant to the provisions of Section 10.

 

5.2 No Rights may be granted under this Plan after March 31, 2004.

 

ARTICLE 6. APPRECIATION AMOUNT

 

6.1 Effective as of the Normal Vesting Date or Accelerated Vesting Date of a
Right, the Holder of the Right shall have the full, unconditional and
nonforfeitable ownership of the Right and shall be entitled to receive the
amount by which the fair market value (the “FMV”) of one share of Common Stock
as determined by the methods provided below exceeds the Base Value of the Right
(the “Appreciation Amount”). Prior to the occurrence of a Normal Vesting Date or
Accelerated Vesting Date, a Right may be terminated or otherwise adjusted as
allowed herein.

 

6.2 The FMV for the purpose of calculating the Appreciation Amount for a Right
that reaches maturity on the Normal Vesting Date, shall be the average of the
closing prices of one share of the Common Stock on the New York Stock Exchange
for those days on which it traded during the ninety calendar days period
immediately following the public release of financial results for the Company’s
fiscal year ended February 28, 2007 (the “Normal Determination Period”). The FMV
for the purpose of calculating the Appreciation Amount for a Right that reaches
maturity on an Accelerated Vesting Date shall be determined as set forth in
Section 10.2 below (an “Accelerated Determination Period”).

 

ARTICLE 7. PAYMENT OF APPRECIATION AMOUNT

 

7.1 Within thirty (30) days following the expiration of the Normal Determination
Period or, if applicable, an Accelerated Determination Period of a Right, the
Company shall pay the Appreciation Amount for each SAR which has vested (the
Appreciation Amount times the number of Rights), without interest, to the
Holder.

 

7.2 In the event of the death of a Holder of a Right, that has not been
terminated, the right to receive any Appreciation Amounts due to the Holder
pursuant to this Plan may pass to the person or persons entitled thereto
pursuant to the will of the Holder or applicable laws of descent and
distribution.

 

7.3 The Company shall be entitled to deduct from any payment required by this
Plan (including any Appreciation Amounts payable under Section 10.2) any amounts
that the Company is required by applicable federal, state or local law to
withhold therefrom on account of employment, income or similar taxes.

 

AZZ incorporated FISCAL YEAR 2005

STOCK APPRECIATION RIGHTS PLAN FOR KEY EMPLOYEES

   Page 4



--------------------------------------------------------------------------------

ARTICLE 8. NATURE OF RIGHTS

 

8.1 The Rights are intended solely as a means to measure the Appreciation
Amounts that may become payable under this Plan. The Rights shall not constitute
equity or other securities of the Company, and Holders of Rights shall not be
shareholders of the Company and shall not have any right of access to financial
or other information regarding the Company. The Company shall not be required to
set aside any amounts for purposes of this Plan, in trust or otherwise, in
advance of the respective dates prescribed for the payment of Appreciation
Amounts. All Holders shall, except as otherwise provided by law, be general
creditors of the Company with respect to the Rights and the right to payment of
any Appreciation Amounts under this Plan.

 

8.2 Except as expressly allowed in Section 7.2 above or pursuant to a qualified
domestic relations order (within the meaning of Section 414(p) of the Code), no
Holder shall have any right to sell, assign, pledge or otherwise transfer the
Rights or any other rights that the Holder may have under this Plan, and any
attempt to do so shall be void.

 

ARTICLE 9. TERMINATION OF RIGHTS

 

All of the Rights of a Holder shall terminate if the Holder sells, assigns,
pledges or otherwise transfers, or attempts to sell, assign, pledge or otherwise
transfer, any Rights or any other rights that the Holder may have under this
Plan; provided, however, that the foregoing shall not apply to a transfer
occurring upon the death of the Holder pursuant to the will of the Holder or
applicable laws of descent and distribution or to a transfer or assignment
pursuant to a qualified domestic relations order (within the meaning of Section
414(p) of the Code). Additionally, all the rights of a Holder shall terminate if
the Holder ceases to be an employee (of either the Company or one of its
Subsidiaries) unless such termination of employment is due to death, Permanent
Disability or Termination Without Cause. Termination of the Rights of a Holder
under this Section shall terminate any rights to unpaid Appreciation Amounts.

 

ARTICLE 10. ADJUSTMENTS TO RIGHTS

 

10.1 In the event that there is a material alteration in the capital structure
of the Company on account of a reorganization, merger, recapitalization, stock
split, reverse stock split, stock dividend or otherwise in which the Company is
the Surviving Entity, then the Administrative Committee shall make such
adjustments, if any, to the then outstanding Rights, including the Base Price,
as the Administrative Committee determines to be appropriate and equitable under
the circumstances. For purposes of this Section 10.1, neither (a) the issuance
of additional shares of Common Stock or other securities of the Company in
exchange for consideration (including services) of any kind nor (b) the
conversion into Common Stock of any securities of the Company now or hereafter
outstanding, shall be deemed material alterations in the capital structure of
the Company. Notwithstanding the foregoing, however, in the event the
Administrative Committee shall determine that the nature of a material
alteration in the capital structure of the Company is such that it is not
feasible or advisable to make adjustments to the

 

AZZ incorporated FISCAL YEAR 2005

STOCK APPRECIATION RIGHTS PLAN FOR KEY EMPLOYEES

   Page 5



--------------------------------------------------------------------------------

Rights, the Administrative Committee may declare a Restructuring Event to have
occurred, in which case an Accelerated Vesting Date will be established as
provided in Section 10.2(i).

 

10.2 In the event of (i) a Restructuring Event, (ii) the dissolution or
liquidation of the Company, a merger or other reorganization of the Company with
one or more entities as a result of which the Company will not be the Surviving
Entity, or a sale of all or substantially all of the assets of the Company,
(iii) a Change in Control, (iv) a voluntary or involuntary petition is filed for
or against the estate of the Holder under the bankruptcy laws of the United
States or under the insolvency laws of any state, and in the case of an
involuntary petition, the petition is not dismissed within sixty (60) days
following the date of filing thereof, or (v) the termination of the employment
of a Holder due to death, Permanent Disability (as defined below) or Termination
Without Cause, (each an “Accelerating Event”), an Accelerated Vesting Date shall
be established and a period (an “Accelerated Determination Period”) for the
determination of the FMV shall be established as follows:

 

Accelerating Event

--------------------------------------------------------------------------------

 

Accelerated Vesting Date

--------------------------------------------------------------------------------

 

Accelerated Determination

Period and FMV

--------------------------------------------------------------------------------

(i) A Restructuring Event.   Date of such formal action as may be required to
cause the material alteration in the Company’s capital structure.   Closing
Price of one share of Common Stock on the New York Stock Exchange on the last
day before the Vesting Date on which shares of Common Stock traded shall be the
FMV. (ii) Dissolution, liquidation, merger or other reorganization in which the
Company is not the Surviving Entity.   Date of Filing of Articles of Dissolution
or Articles of Merger or other documents formalizing a reorganization.   Closing
Price of one share of Common Stock on the New York Stock Exchange on the last
day before the Vesting Date on which shares of Common Stock traded shall be the
FMV. (iii) Change in Control.   Public announcement of an event constituting a
Change in Control.   The average of the closing prices of one share of the
Common Stock on the New York Stock Exchange for those days on which it trades
during the fifteen (15) calendar days immediately following the Accelerated
Vesting Date shall be the FMV.

 

AZZ incorporated FISCAL YEAR 2005

STOCK APPRECIATION RIGHTS PLAN FOR KEY EMPLOYEES

   Page 6



--------------------------------------------------------------------------------

(iv) Bankruptcy   The date a voluntary petition is filed or sixty days following
the date of filing of an involuntary petition, if not dismissed by that date.  
The average of the closing prices of one share of the Common Stock on the New
York Stock Exchange for those days on which it trades during the fifteen (15)
calendar days immediately following the Accelerated Vesting Date shall be the
FMV. (v) Termination of employment due to death, Permanent Disability or
Termination Without Cause.   The last day of the Holders’s employment by the
Company.   The average of the closing prices of one share of the Common Stock on
the New York Stock Exchange for those days on which it trades during the fifteen
(15) calendar days immediately following the Accelerated Vesting Date shall be
the FMV.

 

ARTICLE 11. TERMINATION AND AMENDMENT

 

The Board of Directors may at any time terminate, suspend or amend the terms of
this Plan; provided, however, that the termination, suspension or amendment of
this Plan shall not, without the consent of the Holder, alter or impair any
rights or obligations with respect to any Rights theretofore granted hereunder.

 

ARTICLE 12. RIGHTS AGREEMENT

 

Rights granted hereunder shall be evidenced by a Stock Appreciation Rights
Agreement designating the name of the Holder, the number of Rights granted to
the Holder, the method of determining the Base Value and the Normal Vesting Date
and an Accelerated Vesting Date of the Rights, and such other terms, conditions
and provisions not inconsistent with the terms and conditions of this Plan as
the Administrative Committee deems advisable.

 

ARTICLE 13. MISCELLANEOUS PROVISIONS

 

13.1 Nothing contained in this Plan shall obligate the Company to employ a
Holder for any period nor shall this Plan interfere in any way with the right of
the Company to reduce such Holder’s compensation or benefits.

 

13.2 Subject to Section 8, the provisions of this Plan shall inure to the
benefit of and be binding upon each Holder and the heirs, successors and assigns
of each Holder.

 

AZZ incorporated FISCAL YEAR 2005

STOCK APPRECIATION RIGHTS PLAN FOR KEY EMPLOYEES

   Page 7



--------------------------------------------------------------------------------

13.3 Where the context so requires, references herein to the singular shall
include the plural, and vice versa, and references to a particular gender shall
include either or both additional genders.

 

13.4 This Plan shall be construed, administered and enforced in accordance with
the laws of the United States, to the extent applicable hereto, as well as the
laws of the State of Texas.

 

13.5 No action taken under the Plan by the Administrative Committee shall be
legally binding on a Holder if it is not taken in good faith.

 

ARTICLE 14. DEFINITIONS

 

14.1 As used herein, the following terms have the meaning hereinafter set forth
unless the context clearly indicates to the contrary:

 

(a) “Change in Control” means one or more of the following events:

 

  (i)     Any person within the meaning of Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”) other than the
Company (including its affiliates, directors or executive officers) has become
the beneficial owner, within the meaning of Rule 13d-3 under the Exchange Act,
of 50 percent or more of the combined voting power of the Company’s then
outstanding Common Stock and any other class or classes of the Company’s
outstanding securities ordinarily entitled to vote in elections of directors
(collectively, “Voting Securities”) (other than through the purchase of Voting
Securities from the Company); or

 

  (ii)     Shares representing 50 percent or more of the combined voting power
of the Company’s Voting Securities are purchased pursuant to a tender offer or
exchange offer (other than an offer by the Company or its subsidiaries or
affiliates); or

 

  (iii)     During any two consecutive years, individuals who, at the beginning
of such period constituted the entire Board of Directors, cease to constitute a
majority of the Directors, unless the election of each was approved by at least
two-thirds of the Directors still in office who were Directors at the beginning
of the period.

 

(b) “Code” means the Internal Revenue Code of 1986, as amended.

 

AZZ incorporated FISCAL YEAR 2005

STOCK APPRECIATION RIGHTS PLAN FOR KEY EMPLOYEES

   Page 8



--------------------------------------------------------------------------------

(c) “Permanent Disability” has the meaning provided for that term in Section
22(e)(3) of the Code.

 

(d) “Subsidiary” of the Company means an entity directly or indirectly
controlled by the Company.

 

(e) “Surviving Entity” means an entity continuing after a merger, consolidation
or other reorganization to which the Company is a party, more than fifty percent
(50%) of the outstanding voting securities of which are owned in the aggregate
by persons who were shareholders of the Company prior to the merger,
consolidation or reorganization.

 

(f) “Termination Without Cause” means termination of employment of an employee
for a reason other than: (i) conviction of such employee of a crime involving
moral turpitude or a crime for which a term of imprisonment in a federal or
state penitentiary is an available sentence, (ii) commission by such employee of
any willful malfeasance or gross negligence in the discharge of such employee’s
duties owed to the Company or any of its Subsidiaries that has a material
adverse effect on the Company or any of its Subsidiaries, their business or
reputations, or (iii) failure by such employee, as determined by the Board of
Directors, to correct within five days after written notice, any specific
failure in performance of the duties of the employee owed to the Company or any
of its Subsidiaries.

 

Adopted by the Compensation Committee on April 6, 2004.

 

AZZ incorporated FISCAL YEAR 2005

STOCK APPRECIATION RIGHTS PLAN FOR KEY EMPLOYEES

   Page 9